NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

    ZENTREESE ANN GILLESPIE-MULDREW, Petitioner/Appellant,

                                        v.

              WILLIAM C. MULDREW, Respondent/Appellee.

                             No. 1 CA-CV 13-0730
                              FILED 10-28-2014


           Appeal from the Superior Court in Maricopa County
                          No. FC2011-001651
                 The Honorable David J. Palmer, Judge

                                  AFFIRMED


                                   COUNSEL

Zentreese Ann Gillespie-Muldrew, Buckeye
Petitioner/Appellant in Propria Persona
                        Gillespie-Muldrew v. Muldrew
                             Decision of the Court




                            DECISION ORDER

Judge Donn Kessler delivered the decision of the Court, in which Presiding
Judge Jon W. Thompson and Judge Kent E. Cattani joined.


K E S S L E R, Judge:

¶1             Appellant Zentreese Ann Gillespie-Muldrew (“Mother”)
appeals the superior court’s order modifying child custody, parenting time,
and child support. For the reasons stated below, we affirm the superior
court’s order.

              FACTUAL AND PROCEDURAL HISTORY

¶2            Mother and Appellee William C. Muldrew (“Father”) were
married in 1997. The couple divorced, and the decree of dissolution was
filed by the Maricopa County Superior Court in August 2011. The decree
awarded Mother and Father joint legal custody of their two minor children
(“Z.M.” and “W.M.”), designated Mother primary residential parent,
granted parenting time to Father, and ordered Father to pay child support
to Mother.

¶3           In December 2012, Mother petitioned the superior court to
modify child custody, parenting time, and child support, requesting
Mother be granted sole legal custody of W.M. and that her parental rights
to Z.M. be terminated. Following an evidentiary hearing, the court
modified its previous order and awarded Mother and Father joint legal
custody of W.M., awarded Father sole legal custody of Z.M., granted
Mother parenting time with W.M three weekends a month, granted Mother
limited parenting time with Z.M., and ordered Mother pay child support to
Father.




                                     2
                      Gillespie-Muldrew v. Muldrew
                           Decision of the Court

¶4          Mother timely appealed. We have jurisdiction pursuant to
Arizona Revised Statutes (“A.R.S.”) section 12-2101(A)(1) (Supp. 2013).1

                               DISCUSSION

¶5            Mother claims there was insufficient evidence to support the
superior court’s modification of child custody, parenting time, and child
support. Further, Mother alleges the court erroneously failed to rule on her
request to terminate her parental rights to Z.M. Finally, without citing any
authority, Mother claims the court wrongly decided the issue of how
Mother and Father would claim each child on their taxes.

¶6            “It is well established that where a party conducts [her] case
in propria persona [s]he is entitled to no more consideration than if [s]he
had been represented by counsel, and [s]he is held to the same familiarity
with required procedures and the same notice of statutes and local rules as
would be attributed to a qualified member of the bar.” Copper State Bank v.
Saggio, 139 Ariz. 438, 441, 679 P.2d 84, 87 (App. 1983). Therefore, although
Mother is a nonlawyer, representing herself, we hold her to the same
standards as a practiced attorney.

¶7            Mother’s opening brief falls short of conforming to the
requirements of Rule 13 of the Arizona Rules of Civil Appellate Procedure
(“ARCAP”). The brief includes neither a basis of this Court’s jurisdiction
nor the proper standard of review, lacks any reference to the record in the
statement of facts, and fails to cite to authorities in the argument. See
ARCAP 13(a). Mother’s failure to conform to these rules restricts our
evaluation of her arguments and claims. Given that restriction, this Court
has previously held that it will not consider assertions “offered without
elaboration or citation to any constitutional provisions or legal authority.”
In re U.S. Currency in Amount of $26,980.00, 199 Ariz. 291, 299, ¶ 28, 18 P.3d
85, 93 (App. 2000).

¶8           Further, Mother has failed to comply with ARCAP 4(c), which
requires proof of service to be filed with the clerk of the appellate court.


1This Court will not consider Mother’s claim to the extent that Mother has
raised issues arising out of circumstances occurring subsequent to the
superior court’s order. Mother must first present those arguments to the
superior court for resolution. See Maricopa County v. State, 187 Ariz. 275,
281, 928 P.2d 699, 705 (App. 1996) (“An appellate court will generally not
consider an issue on appeal that was not first presented to the trial court for
resolution.”).


                                      3
                      Gillespie-Muldrew v. Muldrew
                           Decision of the Court

Mother neglected to provide a certificate of service indicating her opening
brief was served on Father, despite the clerk of the appellate court
requesting her to do so after the filing of her opening brief.

¶9            Finally, the record Mother has provided does not contain the
transcript of the evidentiary hearing, which led to the superior court’s
under advisement ruling. “A party is responsible for making certain the
record on appeal contains all transcripts or other documents necessary for
us to consider the issues raised on appeal.” Baker v. Baker, 183 Ariz. 70, 73,
900 P.2d 764, 767 (App. 1995). When an appellant fails to include such
items, “we assume they would support the [superior] court’s findings and
conclusions.” Id. As such, and in light of Mother’s claims of insufficient
evidence, we presume the transcript Mother has failed to provide supports
the court’s order.

¶10           THEREFORE, IT IS ORDERED affirming the superior
court’s order modifying child custody, parenting time, and child support.




                                 :gsh




                                        4